Citation Nr: 1010932	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 18, 
1983 for the grant of service connection for sickle cell 
anemia, to include whether there was clear and unmistakable 
error (CUE) in a December 1970 rating decision that denied 
service connection for sickle cell anemia.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from various rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida (St. Petersburg RO).  The Veteran 
moved and jurisdiction was transferred to the RO in Jackson, 
Mississippi.  

The Veteran testified at RO hearings and at Central Office 
(CO) Board hearings before the undersigned Veterans Law Judge 
in August 1998 and February 2005; copies of these hearing 
transcripts are associated with the record.

This case was remanded by the Board in December 2005 to 
comply with the duty to notify and assist a claimant, 
including issuance of notice letters, requesting VA treatment 
records, requesting records from the U.S. Social Security 
Administration (SSA), VA examination and medical opinions, 
and readjudication of the issues. That notice and development 
has now been completed, and the case was returned to the 
Board for further appellate consideration.

This case again reached the Board in April 2008.  At that 
time, the Board issued a decision granting the Veteran an 
earlier effective date of October 18, 1983 for the award of 
service connection for sickle cell anemia, based on a finding 
of CUE in a February 1985 rating decision.  But the Board 
also denied an effective date earlier than October 18, 1983 
for the award of service connection for sickle cell anemia.  

The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court).  However, in a June 
2009 Order and Joint Motion, the Court vacated and remanded 
the Board's April 2008 decision with regard to the effective 
date / CUE issue on appeal.  Specifically, the Court directed 
the Board to provide adequate reasons and bases as to why the 
Veteran was not entitled to an effective date earlier than 
October 18, 1983 for the grant of service connection for 
sickle cell anemia, to include whether there was CUE in a 
December 1970 rating decision that originally denied service 
connection for sickle cell anemia.  The Court emphasized that 
the Board had previously failed to address the issue of CUE 
in a December 1970 rating decision.  

Pursuant to the same June 2009 Order and Joint Motion, the 
Court dismissed the Veteran's appeal of five other new and 
material and service connection issues the Board had also 
denied.  The Veteran also did not contest the Board's denial 
of these other claims.  Specifically, the Joint Motion 
explained that the "[a]ppellant is no longer pursuing his 
appeal of the five claims enumerated above.  As such, they 
are not encompassed by the instant motion ..."  Therefore, 
these five issues are no longer before the Board.  

In a December 2007 submission, the Veteran indicated that he 
wanted an increased rating for his service-connected post- 
traumatic stress disorder (PTSD).  A December 2005 Board 
decision adjudicated the issue of rating for PTSD. The 
December 2005 Board decision was final when issued.  See 38 
U.S.C.A. § 7111 (West 2002).  The Veteran appears to be 
unaware that the issue of rating for PTSD has been addressed 
in a final decision, and is no longer before the Board on 
appeal. The Veteran's December 2007 contention might be 
construed as a new claim for increased rating for PTSD.  The 
apparent claim for an increased rating for PTSD is referred 
to the RO for appropriate action, including clarification 
from the Veteran as to whether he is claiming increased 
rating for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO in Jackson, Mississippi.  VA 
will notify the appellant if further action is required.


REMAND

In December 2009, the Veteran's attorney requested a Board 
videoconference hearing.  Because Board videoconference 
hearings are scheduled at the RO, a remand to that office is 
required.  

Upon return from the Court, the Board sent a letter to the 
Veteran in September 2009 informing him that he had 90 days 
to submit additional evidence.  The Veteran was asked to 
clarify whether he desired a remand for the Agency of 
Original Jurisdiction (AOJ) to consider the evidence or 
whether he waived this right and wanted the Board to consider 
any additional evidence submitted.  See generally 38 C.F.R. 
§ 20.1304 (2009).  Within the 90 day response period, in 
December 2009, the Veteran's attorney submitted additional 
argument.  However, it was not clear in the response whether 
the Veteran's attorney desired a remand to the AOJ or whether 
he waived the right and instead desired the Board to 
immediately consider the additional argument.  The Veteran's 
attorney selected the remand to AOJ option, but also crossed 
it out.  This issue requires clarification from the Veteran's 
attorney.  

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran's attorney to 
clarify whether the Veteran desires a 
remand for the AOJ to consider 
additional argument or whether the 
Veteran waives this right and instead 
desires the Board to consider any 
additional evidence submitted.  

2.	The RO in Jackson, Mississippi, should 
schedule the Veteran for a Board 
videoconference hearing, with 
appropriate notification to the Veteran 
and his attorney.  A copy of the notice 
to the Veteran of the scheduling of the 
hearing should be placed in the record.  
If the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


